                   Case 3:19-cr-04892-CAB Document 30 Filed 05/15/20 PageID.163 Page 1 of 6
       AO 245B (CASD Rev. 1/19) Judgmeut in a Criminal Case


                                             UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA                                   F !L ERJ
                     UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                        V.                                 (For Offenses Committed On "ZIM'AA'\Pvf~be~,                       ~sr2
                        EARL NELSON FELDMAN (1)                              Case Number: 19CR41!~~;1J3s. IX';m,CT COUfff
                                                                           EDWARDP. SWAN      oOUTH::r,;;;_",::·•;;;,Tc/'G/Lli'ORNIA
                                                                           Defendant's Attorney
       USM Number                       91920298

       • -
       THE DEFENDANT:
       IZl pleaded guilty to count(s)        ONE(!) AND TWO (2) OF THE TWO-COUNT INFORMATION

       D   was found guilty on count(s)
           after a olea of not guiltv.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                        Count
       Title & Section                   Nature of Offense                                                                            Number(s)
       18 USC 1343                       WIRE FRAUD (FELONY)                                                                              1

       26 USC 7206(1)                    MAKING AFALSE TAX RETURN (FELONY)                                                                        2




           The defendant is sentenced as provided in pages 2 through                 6            of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
       D     The defendant has been found not guilty on count(s)

       D     Count(s)
                        -------------- is                                        dismissed on the motion of the United States.

             Assessment: $100.00 PER COUNT FORA TOTAL OF $200.00


      •
- - - L-1    JY:TA_Assessment*: $_ _ _                                                                                - -----------------------   ---


             *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
       IZl   See fine page          •    Forfeiture pursuant to order filed                                                 , included herein.
             IT IS ORDERED that the defendant must notify the United States Attorney for this district within 3 0 days of any
      change of name, residence, or mailing address tmtil all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
      any material change in the defendant's economic circumstances.


                                                                                                  of Sentence



                                                                          HON. Cathy Ann Bencivenga
                                                                          UNITED STATES DISTRICT JUDGE
          Case 3:19-cr-04892-CAB Document 30 Filed 05/15/20 PageID.164 Page 2 of 6

AQ 245B (CASD Rev 1/J 9) Tndgment io a C r i m i n a L C a s t : - - - - - - - - - - - - - - - - - - - - - - - - - - ,

DEFENDANT:                EARL NELSON FELDMAN (I)                                                  Judgment - Page 2 of 6
CASE NUMBER:              19CR4892-CAB

                                                 IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (ONE DAY), PER COUNT TO RUN CONCURRENT.




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •   at
                ---------              A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      •     as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
 -have executed-this judgment-as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      19CR4892-CAB
               Case 3:19-cr-04892-CAB Document 30 Filed 05/15/20 PageID.165 Page 3 of 6

     AQ 245B (CASO Bev I /J 9) Iuc\gment..in..animinal..Cas.e------------------------------;

     DEFENDANT:               EARL NELSON FELDMAN (1)                                                       Judgment - Page 3 of 6
     CASE NUMBER:             19CR4892-CAB

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 THREE (3) YEARS AS TO COUNT ONE (1) ONE (I) YEAR AS TO COUNT TWO, TO RUN CONCURRENT.

                                               MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               19CR4892-CAB
              Case 3:19-cr-04892-CAB Document 30 Filed 05/15/20 PageID.166 Page 4 of 6

  AQ 245B (CASO Rev 1il!lµudgmentin..aLdminal..Casi:------------------------------t

  DEFENDANT:                   EARL NELSON FELDMAN (I)                                                                  Judgment - Page 4 of 6
  CASE NUMBER:                 19CR4892-CAB

                                       STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the.probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone_l1asbeen__c_<Jnvicte_d of a felony, they must noJ knowingly colilllluni<:!lte or interact with 1:hat perfil)n withput
 · first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, anununition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                            19CR4892-CAB
          Case 3:19-cr-04892-CAB Document 30 Filed 05/15/20 PageID.167 Page 5 of 6

 AQ 245B ~ASO Bev J /J 9}..Iudgment in a C r i m i n a L C a s " - - - - - - - - - - - - - - - - - - - - - - - - - - - ,

 DEFENDANT:             EARL NELSON FELDMAN (I)                                              Judgment - Page 5 of6
 CASE NUMBER:           19CR4892-CAB

                                SPECIAL CONDITIONS OF SUPERVISION


     I. Complete 100 hours of community service in a program approved by the probation officer.

     2. Be monitored for a period of 360 days, with the location monitoring technology at the discretion of the
        probation officer. The offender must abide by all technology requirements and must pay all or part of the
        costs of participation in the location monitoring program, as directed by the court and/or the probation
        officer. In addition to other court-imposed conditions of release, the offender's movement in the
        community must be restricted as specified below:

          (Home Detention)

        You are restricted to your residence at all times except for employment; education; religious services;
        medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
        obligations; or other activities as preapproved by the probation officer.




II




                                                                                                19CR4892-CAB
          Case 3:19-cr-04892-CAB Document 30 Filed 05/15/20 PageID.168 Page 6 of 6

AO 245B (CA SD Rey J/19)...IJ1<lgml!!,We"'u.1L1JJiu"-"-a....C.uriuirouiumau.l.>..C.aa><se'---------------------------,

 DEFENDANT:              EARL NELSON FELDMAN (I)                                             Judgment - Page 6 of 6
 CASE NUMBER:            19CR4892-CAB


                                                  FINE

The defendant shall pay a fine in the amount of     $15,000.00 unto the United States of America.
                                                  --====----



This sum shall be paid    X   forthwith.
                              as follows:




The Court has determined that the defendant   does         have the ability to pay interest. It is ordered that:
X   The interest requirement is waived.
    The interest is modified as follows:




                                                                                                19CR4892-CAB
